MEMORANDUM **
We have reviewed petitioner’s response to the court’s April 10, 2007 order. We conclude that summary disposition is appropriate because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). The regulations provide that “a party may file only one motion to reopen,” and that the motion “must be filed no later than 90 days after the date on which the final administrative decision was rendered in the proceeding sought to be reopened.” See 8 C.F.R. § 1003.2(c)(2). The regulations also provide that “a motion to reconsider a decision must be filed with the Board within 30 days after the mailing of the Board decision.” See 8 C.F.R. § 1003.2(b)(2). The BIA did not abuse its discretion in denying petitioner’s motion to reopen and reconsider, filed more than one year after the final administrative decision was rendered. See Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003). Accordingly, this petition for review is denied.
To the extent petitioner challenges the BIA’s decision declining to exercise its sua sponte authority to reopen and reconsider, we lack jurisdiction. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002). All pending motions are denied as moot. The temporary stay of removal shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.